Citation Nr: 1709464	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.

In September 2013, the Board remanded the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  In October 2013, during pendency of the present appeal, the RO granted service connection for tinnitus.  As this was a full grant of the benefits sought, the claim for service connection for tinnitus is no longer on appeal.

In September 2015, the Board denied the claim for service connection for bilateral hearing loss.  The Veteran appealed the denied claim.  In May 2016, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (JMR), finding that Board erred in failing to ensure VA complied with its duty to assist when relying on the inadequate October 2013 VA examination and opinion.  Specifically, the Court found that the October 2013 VA examination report was inadequate, as it was not clear that the VA examiner noted the Veteran's history of in-service noise exposure, the opinion did not address the Veteran's assertions that he had experienced hearing loss ever since service, and the opinion did not adequately explain how the VA examiner reached his conclusion.  In addition, the Court found that the Board also failed to ensure that the October 2013 VA examination complied with the Board's September 2013 remand instructions to address the Veteran's reports of in-service noise exposure and continuity of hearing loss symptoms since service.  Therefore, the Court vacated the Board's decision denying entitlement to service connection for bilateral hearing loss, and remanded this matter to the Board.  

In June 2016, the Board remanded the appeal for further development pursuant to the Court's remand directives.  The Board will proceed to a decision on the merits and finds no prejudice to the Veteran in doing so as his bilateral hearing loss claim is being granted in full.


FINDING OF FACT

With resolution of all reasonable doubt in his favor, the Veteran's current bilateral hearing loss manifested in service and has been continuous since service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

In this decision, the Board grants service connection for bilateral hearing loss, which represents a full grant of the benefits sought on appeal; therefore, there are no further duties under the Veterans Claims Assistance Act of 2000 to notify or assist in substantiating a claim for VA benefits, and no further duties to explain how VA complied with those duties.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Service Connection Claim for Bilateral Hearing Loss - Analysis

The Veteran contends that his current bilateral hearing loss was caused by acoustic trauma during service, initially manifested during service, and has been continuous since service.

As an initial matter, the medical evidence shows that the Veteran has been diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.  See October 2013 and August 2016 VA examination reports.

The Veteran is currently in receipt of service-connection for tinnitus related to his noise exposure during service from firing different types of gun from the ship.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

With regard to etiology, the October 2013 VA examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of an event in military service.  His rationale for this opinion was that the Veteran's hearing evaluation done at separation was within normal limits for both ears and the current hearing loss had occurred since service.  Nonetheless, the Board finds this opinion inadequate because it was improperly based on a lack of medical evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the audiologist did not address the Veteran's competent and credible reports of having had hearing difficulty since service.  For these reasons, the October 2013 VA opinion is not only inadequate, but contains little to no probative value.

Likewise, the August 2016 VA examiner opined that the Veteran's bilateral hearing loss was not related to or caused by an event in service.  She noted that the Veteran's military occupational specialty as a ships service member had a low probability of hazardous noise exposure, but that the Veteran reported being a boatswain's mate and being exposed to acoustic trauma, including pneumatic deck crawlers, pneumatic air chisels, pneumatic grinders and various firing exercises.  The Veteran reported driving a bread truck for about 30 years after service, and running a taxi company for about 14 years.  He denied any family history of hearing loss, ototoxic medications, and head injury.  He reported frequent right ear infections, but denied surgeries.  His only reported recreational noise exposure was prior to service.  The VA examiner noted that the Veteran's separation examination indicated that his hearing thresholds were within normal limits through 4000Hz bilaterally.  She explained that the Veteran's noise exposure during service did not result in hearing loss at the time of separation that meets the criteria for service connection.  She stated that when evaluating his current degree of hearing loss, one cannot rule out contributions from his civilian occupation and the aging process. She also stated that delayed onset hearing loss was unlikely, based on Institute of Medicine findings from 2005.  Nonetheless, the Board finds this opinion inadequate because it was improperly based on a lack of medical evidence of hearing loss in service.  See Dalton, 21 Vet. App. at 23.  As explained above, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  In addition, the audiologist did not address the Veteran's competent and credible reports of having had hearing difficulty since service.  For these reasons, the August 2016 VA opinion is not only inadequate, but contains little to no probative value.

The Veteran, as a layperson, is competent to report observing a decline in his hearing acuity, both during and ever since service.  See Layno, 6 Vet. App. 465, 469.  Moreover, the Board does not doubt the credibility of his statements.  He has reported having minimal post-service recreational and occupational noise exposure.  In December 2016, the Veteran stated that his current hearing loss began in service and has been continuous to this day, and he has made no contradictory statements regarding the onset of his bilateral hearing loss.  In addition, the October 2013 VA examination report indicated that his hearing loss is manifested by his reported hearing difficulty.  

Given the current medical diagnosis of bilateral hearing loss, his acoustic trauma during service, and credible lay report of hearing difficulty during and since service, the Board concludes that the Veteran's bilateral hearing loss had its onset in service.  Accordingly, the service connection claim is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


